DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are pending in this application.
Election of Species
Please note that the Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each of Groups A, B, and C, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
This application contains claims directed to the following patentably distinct species with respect to Group A, i.e. the helmet shell, frame, or main portion:
Species I : Fig. 14A-C
Species II: Fig. 15A-C
Species III: Fig.19A-D
Species IV: Fig. 20A-B
Species V: Fig. 24A-C
Species VI: Fig. 25
Species VII: Fig. 26
Species VIII: Fig. 28A-B
Species IX: Fig. 30A-B
Species X: Fig. 31A-C
Species XI: Fig. 32A-B
Species XII: Fig. 33A-B, 34, 35
Species XIII: Fig. 36A-C, 37, 38, 43A-C, 44
Species XIV: Fig. 39A-C, 40A-B
Species XV: Fig. 41A-C, 42, and 47A-B
Species XVI: Fig. 45A-C, 46
Species XVII: Fig. 48A-B, 51A-D
Species XVIII: Fig. 49A-D
Species XIX: Fig. 50A-D
Species XX: Fig. 52A-D
Species XXI: Fig. 53A-B, 54A-B
This application also contains claims directed to the following patentably distinct species with respect to Group B, i.e. the spacing pad, absorption pad, or impact resistant pad:
Species I: Fig. 1 and 3
Species II: Fig. 4 and 5
Species III: Fig. 6 and 7
Species IV: Fig. 8
Species V: Fig. 9A-D
Species VI: Fig. 10A-C
Species VII: Fig. 13
Species VIII: Fig. 27
Species IX: Fig. 35, 49E
Species X: Fig. 37 and 38, 39C, 41C, 43C, and 47C-D, 53D
Species XI: Fig. 45C
This application also contains claims directed to the following patentably distinct species with respect to Group C, i.e. the cap:
Species I: Fig. 16
Species II: Fig. 17 and 18
Species III: Fig. 29, 38, 42, 44, 46, 49E, 53C, 54A-B
The groups and species are independent or distinct because as disclosed, the different groups and species have mutually exclusive characteristics for each identified species. 
For example, Group A is directed toward a shell (i.e. a helmet shell, frame or main portion). Within Group A, Species I has a ring shaped frame. Species II has a domed shaped frame with a plurality of ridges on the outer surface.  Species III has a removable portion and a projection section and deflection layer. Species IV has a removable portion with a streamlined outer surface and outer surface tabs. Species V has a removable portion with cutout portions and a lower rear edge that is the same height as the lower front edge.  Species VI has a removable portion with cutout portions and lower rear edge that extends down along approximately the same line of the side portions.  Species VII has a larger removable portion without cutout portions and a lower rear edge that extends down along approximately the same line of the side portions. Species VIII has slit portions and does not have a removable portion. Species IX has an opening including a bridge extending below the opening. Species X has an opening including a removable plate with a pair of outer tabs. Species XI has side portions that extend below the lower front edge including a pair of cutouts on the end of the front edge and grooves on the lower front edge for coupling with a facemask.  Species XII has side portions, a cutout, and two slots.  Species XIII is configured to be worn under a cap and includes a lower front edge, a rear edge, and a pair of slots positioned on either side of an apex of the rigid shell, and also includes one or more ridges. Species XIV includes a pair of rear slots having a tapering width and a pair of front slots having a constant width. Species XV includes a single pair of slots with a tapering width and a lower rear edge formed by a cutout; Species XVI includes a body portion with a lower edge and upper edge, the body portion extending less than all of the user’s head, the body portion being free of 
Group B is directed toward a pad (i.e. the spacing pad, absorption pad, or impact resistant pad).   Within Group B, Species I has a central circular pad and separate rectangular pads. Species II has raised portions that form central portion with connected linear extending portions.  Species III has a liner and a central portion with extending portions that form wider end portions.  Species IV has as a central portion with linear extending portions.  Species V has a top portion and with side portions and a circumferential gap. Species VI has a top portion and side portions including a strapped circumferential covering. Species VII has a central portion and extended portions, with one extended portion cut short and rounded. Species VIII has a portion extending partially circumferentially and a second elongated portion in the center of the first portion. Species IX has a first portion extending circumferentially around a lower portion of the rigid shell and a second portion positioned between slots. Species X includes a spacing pad with a first portion extending circumferentially and a second, separate portion positioned between slots. Species XI includes a single spacing pad portion extending between a lower and upper edge and covering a substantial portion of an interior of the body portion. 

In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each of Groups A, B, and C, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention; 
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (for each of Groups A, B, and C) or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant was not contacted to make an oral election to the above election requirement due to the complexity election.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M KOZAK whose telephone number is (571)270-0552.  The examiner can normally be reached on 9:00 am-5:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE M KOZAK/Primary Examiner, Art Unit 3732